Exhibit 9 Principal Officers: Keith M. Braaten, P. Eng. President & CEO Jodi L. Anhorn, M.Sc., P. Eng. Executive Vice President & COO Officers / Vice Presidents: Terry L. Aarsby, P. Eng. Caralyn P. Bennett, P. Eng. Leonard L. Herchen, P. Eng. Myron J. Hladyshevsky, P. Eng. Bryan M. Joa, P. Eng. Mark Jobin, P. Geol. John E. Keith, P. Eng. John H. Stilling, P. Eng. Douglas R. Sutton, P. Eng. James H. Willmon, P. Eng. LETTER OF CONSENT Canadian Natural Resources Limited 2500, 855 - 2nd Street S.W. Calgary, Alberta T2P 4J8 To Whom It May Concern: We consent to the use of our report with respect to the reserves data of Canadian Natural Resources Limited included and incorporated by reference in its (i) Annual Report on Form 40-F for the year ended December 31, 2011; and, (ii) Registration Statement on Form F-9 (File No. 333-177401) filed with the Securities and Exchange Commission. Yours very truly, GLJ PETROLEUM CONSULTANTS LTD. /s/ James H. Willmon James H. Willmon, P. Eng. Vice President Dated: March 27, 2012 Calgary, Alberta CANADA 4100, 400 – 3rd Avenue S.W., Calgary, Alberta, Canada T2P 4H2 · (403) 266-9500 · Fax (403) 262-1855 · GLJPC.com
